Citation Nr: 1523543	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to August 27, 2012, and a rating in excess of 50 percent beginning August 27, 2012, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in August 2012, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The occupational and social impairment resulting from the Veteran's PTSD has more nearly approximated reduced reliability and productivity for the entire period on appeal.  

CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was afforded adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).
A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Rather, the Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has reviewed all evidence of record pertaining to the history of the service-connected disability and Board finds nothing in the record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Of record is a June 2010 private psychiatric evaluation report.  In that report, it was noted that the Veteran reported chronic sleep impairment in the form of nightmares, night sweats, insomnia, difficulty falling asleep, and difficulty staying asleep.  He reported that he had a hyperstartle response and that he avoided things that reminded him of his service in the Republic of Vietnam.  He also described a markedly diminished interest in significant activities, particularly social activities relative to his past behavior.  He reported feelings of detachment and estrangement from others and noted that he was married, but that he and his wife had been apart a lot and that they tended to function better when separate from each other.  He reported that he had a very good relationship with his three children, but that they all lived in Pennsylvania near their mother while he primarily resided in South Carolina.  He noted that he experienced irritability and angry verbal outbursts.  He described marked concentration problems, which were evident during the interview.  The Veteran reported that he had an exaggerated startle response, was hypervigilant, often felt worthless, and experienced guilt over the things he did while serving in the Republic of Vietnam.  He described having suicidal thoughts and planned to kill himself with pills if he was ever put in a nursing home.  He reported having homicidal thoughts about a former co-worker.  The Veteran reported that he experienced weekly anxiety attacks and that each attack lasted approximately 10-15 minutes.  

Upon mental status examination, the Veteran was noted to be easily engaged in the current evaluation, although he was quite reticent regarding direct discussions of his military experiences.  His impulse control was noted to fall below normal limits given his history of angry outbursts and substance abuse.  His speech was normal, but his form of thought was remarkable for circumstantiality.  He had suicidal and homicidal ideation, but was lacking immediate intent.  His affect was labile, intermittently tearful, and generally intense.  He was oriented to person, place, and time.  His attention and concentration abilities appeared to fall below normal limits.  He did not exhibit any impairment in memory.  

The examiner diagnosed PTSD, panic disorder, and depressive disorder and assigned a Global Assessment of Functioning scale score (GAF) of 38.  The examiner noted that all of the Veteran's symptoms were as likely as not related to his service and that his prognosis was extremely guarded.

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2014).  However, they are just one of many factors considered when determining the appropriate rating.

In September 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had problems with anger and described himself as a loner.  He reported that he was not a social person and that he did not have the same feelings as other people, an example of such was his report that he did not feel sad upon hearing about tragedies.  He explained that he had nightmares about once per week and that he did not sleep in the same bed as his wife because he would sometimes wake up yelling and screaming.  He reported that he felt guilty about some of the things he did while serving in the Republic of Vietnam and reported that he avoided things that reminded him of his service in the Republic of Vietnam, such as fireworks and movies about war.  He reported that, when out in public, he preferred to have his back against a wall and reported that he startled easily.  He described being irritable and angry and noted that he had very little patience.  He reported that he was depressed last winter and considered killing himself because he was alone and had too much time to think.  He explained that his mental health treatment and medication had been helping alleviate some of his symptoms.  He reported that he alternated between living in Pittsburgh with his wife, near his children and grandchildren, and living by himself in South Carolina.  He reported that he was independent in all his activities of daily living.  He also noted that, when living in Pittsburgh with his wife, she did the housework and that a friend helped him with the housework when he was living on his own in South Carolina.  The Veteran reported that when he was living on his own in South Carolina his wife called him every night to remind him to take his medication.  He reported that a typical day included waking up around 7:00 a.m., going to the beach, working on the computer, watching television, napping, and reading and that he usually went to bed around 11:30 pm.  

Upon mental status examination, the Veteran was noted to be dressed casually and neat.  His grooming and hygeine were good, and he was oriented to person, place, and time.  He was alert and cooperative throughout the interview and his eye contact was fair.  His speech was fluent and intelligible and was of normal rate, rhythm, and volume.  There were no problems noted with language expression or comprehension.  His thought process was focused and his thought content was appropriate.  There were no impairments in communication or thought processses noted.  His mood was euthymic and his affect was tearful at times.  He denied suicidal ideation, intent, and plan; however, he noted that if put in a nursing home, he would purposefully overdose on pills.  He reported having thoughts of hurting others, but explained that he never would because he was afraid of getting caught.  He denied homicidal plan and intent as well as symptoms of mania.  He exhibited no evidence of hallucinations or delusions.  There was also no evidence of disorganized speech, disorganized behavior, or inappropriate or reckless behavior.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran's reported symptoms did not represent an increase in severity from his last VA examination.  The examiner assigned a GAF of 65.  

In August 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had been feeling an increase in the severity of his symptoms and as a result, his medication had been increased.  He reported that the increase in his medication dosage seemed to alleviate some of his symptoms.  He noted that he had continued to reside by himself in South Carolina and only returned to Pittsburgh for his VA examination.  He reported that his relationship with his wife was strained and that he had not been in contact with his children or grandchildren since his last visit to Pittsburgh in March 2012.  He reported that he did have some social contacts in South Carolina, including a woman who did his laundry.  He explained that he spent a significant time on the beach watching the waves to clear his head and that living on his own in South Carolina afforded him the ability to do what he wanted as he had very few responsibilities.  He noted that he actively needed to distract himself from memories of his time serving in the Republic of Vietnam.  He described symptoms of distressing recollections, nightmares, avoidance of things that reminded him of his trauma, feelings of detachment from others, restricted range of affect, difficulty falling and staying asleep, difficulty concentrating, irritability, angry outbursts, anxiety, and hypervigilance.  

Upon mental status examination, the Veteran was noted to have a depressed mood and to be anxious.  He was not suspicious and did not experience panic attacks.  He was noted to have a flattened affect and chronic sleep impairment.  There was no evidence of memory loss.  His speech was normal, his judgment was not impaired, and there was no gross impairment in thought processes or communication.  He was noted to have disturbances in motivation and mood and difficulty establishing and maintaining relationships and to have difficulty in adapting to stressful circumstances, such as a work environment.  He did not have suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, delusions or hallucinations, inappropriate behavior, neglect of personal hygiene and appearance, or disorientation to time or place.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 60.  The examiner noted that all of the Veteran's symptoms were a result of his service-connected PTSD.  The examiner specifically noted that the Veteran's PTSD symptoms were moderate in severity and were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Also of record are mental health treatment records from the VA Medical Center.  A review of those records shows that the Veteran generally reports symptoms of intrusive thoughts, chronic sleep impairment, irritability, depression, hopelessness, and loneliness.  He has been noted to present with a euthymic or dysphoric mood, to be intermittently tearful, and to be maintained on psychotropic medication for treatment of his PTSD symptoms.  

The Board finds that the Veteran is entitled to a 50 percent rating for PTSD for the entire period on appeal.  The Board notes that the Veteran has demonstrated social and occupational impairment that more closely approximates reduced reliability and productivity.  Review of the various psychiatric evaluations of record (private and VA) shows that the Veteran has difficulty maintaining relationships.  He does not appear to have close relationships with any of his children, and, while he often reports that his relationship with his spouse is fine, they mostly live apart and he has specifically reported that they tend to get along better as a result of separate living.  Further, the Veteran has mentioned visiting friends on occasion and participating in events with a motorcycle club, but he only speaks of those relationships in a vague way and has not specifically identified any lasting relationships with persons that he engages with on a social level.  Further, although the Veteran has reported intermittent suicidal and homicidal ideations, he has always been noted to lack plan and intent for either.  The Veteran has some difficulty with concentration and attention.  He has been generally reported to have decreased interest in things he used to enjoy and has been noted to experience anhedonia.  He experiences chronic sleep impairment, is hypervigilant, and has an increased startle response.  He has reported problems with irritability and angry outbursts in addition to symptoms of depression and anxiety.  His affect is generally restricted, and his mood has been noted to be dysphoric on occasion.  He has consistently reported engaging in avoidance and that he feels detached from others.  Additionally, the Veteran has consistently reported guilt over his actions while serving in the Republic of Vietnam.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate reduced reliability and productivity for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination and private psychological evaluation reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate deficiencies in most areas at any point during the period on appeal.  In this regard, there is no evidence that the Veteran has significant difficulty with speech, insight, or judgment.  His memory appears to be intact, and he does not have delusions or hallucinations.  While he has been noted to have anxiety and depression, he has not been noted to have significant difficulty with either.  Further, he is able to independently perform his activities of daily living.  As noted above, the Veteran does experience intermittent suicidal and homicidal ideations.  However, they are not constant, and there is no plan or intent.  Additionally, the mental health treatment notes of record tend to show that the Veteran functions fairly well when compliant with his medication and has been noted to specifically report that he feels a decrease in the severity of his symptoms with his medication.  The Board acknowledges that the Veteran was assigned a GAF of 38 by the examiner who performed the June 2010 private psychological evaluation, which is indicative of rather serious impairment.  However, the Board notes that the GAF assigned in that evaluation report is not consistent with the symptoms reported or the other medical evidence of record.  The Veteran was not assigned a GAF lower than 58 by his mental health treatment provider during that timeframe and the VA examiners assigned the Veteran GAFs of 65 and 60.  Additionally, the August 2012 VA examiner specifically noted that the Veteran's symptoms were moderate in severity.  Therefore, the Board finds that the GAF of 38 assigned by the June 2010 private examiner is of little probative value and therefore concludes that a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).    

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the PTSD is in excess of that contemplated by the assigned rating.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 50 percent, but not higher, for the entire period on appeal for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


